Wyly, J.
In this case the question is whether the sureties on a suspensive appeal bond can be made liable where execution issued on certificate of non-filing of the transcript by the appellant, and the money could not be made after taking necessary steps against the principal.
The counsel for plaintiffs suggest that it is a new question. We find, however, the precise question was decided by this court in the affirmative in the case of Champonier v. Washington, 2 An. 1013.
It is therefore ordered that the judgment herein be annulled, and it is decreed that the rule herein against the sureties on.the appeal bond of the defendant be made absolute as prayed for, with costs.